Chester, J.:
The action is for damages for personal' injuries received by the plaintiff by falling upon an alleged defective sidewalk in the defendant village. At the close of all the proof upon the trial the court granted the defendant’s motion for a dismissal of the complaint solely upon the ground that the plaintiff had not presented notice of her claim to the president or board of trustees of the defendant, as required by law. The court afterwards granted an order setting aside such dismissal and granted plaintiff’s motion for a new trial upon the minutes, and from such order this appeal is taken.
No question is made -upon this appeal but that the evidence of the defendant’s negligence in respect to the condition of - the sidewalk and to plaintiff’s freedom from contributory negligence Was sufficient to require the presentation of those quéstions to the jury. Under the questions urged here, the circumstances of the accident and the. extént of plaintiff’s injuries are unimportant.
The defendant contends that it is not liable because the plaintiff has failed to establish that she presented her claim for damages to the defendant within sixty days after the injury and because she failed to show that the defendant had five days’ actual notice of the defect complained of prior to the timé when the plaintiff received her injuries.
The charter of the defendant provides, with respect to claims for injuries, that “ all claims against the village for any such damage or injury shall, without delay, and within sixty days after the happening of. such damage or injury, be presented by or in behalf of the claimant.to the president or board of' trustees in writing,” etc., and unless such claim is so presented the claimant shall be- forever barred from bringing or maintaining any action against the village to recover for such injury or damage. (Laws of 1.894, chap. 620, tit.. 10, § 33.) The .injuries were received on the 13th day of November, 1900.-' Plaintiff’s claim in writing, duly verified, was delivered to the clerk of the village on January 9, 1901, and within sixty days after the injuries were received. The clerk delivered it to the village attorney and, under the latter’s advice that its serv*379ice upon the clerk was not a legal presentation to the president or board of trustees, it was, apparently, carefully concealed from such president and board of trustees.
In my opinion, delivery of such claim to the clerk of the village was a sufficient presentation thereof to the board of trustees under the law. Under the defendant’s charter the clerk of the village was required to “ act as clerk of the board of trustees.” He was also required to “ keep a book of minutes in which he shall enter the date, time and manner of service of all sidewalk and other notices, on whom and by whom served.” (Laws of 1894, chap. 620, tit. 4, § 4, as amd. by Laws of 1897, chap. 234.)
It is provided' in section 20 of the Statutory Construction Law (Laws of 1892, chap. 677) that “ when a notice is required to be given to a board or body, service of such notice upon the clerk or chairman thereof shall be sufficient.” The defendant’s charter was passed two years after the Statutory Construction Law, and by' the provisions of section 1 of the latter act the statute is made applicable to all future legislation unless something appears to the contrary. To that effect also is People ex rel. City of Buffalo v. N. Y. C. & H. R. R. R. Co. (156 N. Y. 570).
Nothing appears to the contrary in the defendant’s charter. On the other hand, it imposed upon the clerk important duties with respect to keeping a record of sidewalk notices, as appears by the provision above quoted. It was clearly his duty as clerk of the board of trustees to bring the notice of claim served upon him to the attention of such board, for he was its officer and agent with respect to this matter, and if, as testified to by the members thereof, the notice never came to their attention and thev never knew of it, it was not because of any fault of the plaintiff, for the notice was lawfully served upon the clerk and such service was a lawful presentation of the same to the board of trustees. The presentation was sufficient although not made at a meeting of the board. It was in effect so held in McIntee v. City of Middletown (80 App. Div. 434, 437). There, under a provision of the charter of the city of Middletown (Laws of 1888, chap. 535, tit. 3, § 8, as amd. by Laws of 1894, chap. 704). requiring all claims for injuries to be presented in writing to the common council within sixty days, it was decided that a service of such.claim upon the president of the common *380council at a place other than at the meeting of such council was a sufficient service upon the council under the provisions of section 20 of the Statutory Construction Law.
The case of Mark v. Village of West Troy (69 Hun, 442), cited by the' appellant’s counsel, is not in point, for the provisions of the charter (Laws of 1879, chap. 52, §§ 28, 29, amdg. Laws of 1850, • chap. 230, §§-32, 33) under consideration in that case required the claim to be presented to the board of trustees “ at a regular or stated meeting.”' There is no such requirement in the defendant’s charter..
The appellant also seeks a reversal of the order appealed from on the ground that the plaintiff failed to show five days’ actual prior notice to the defendant or its officers of the alleged defective' condition of the sidewalk, as required by section 33 of title 10 of its charter. Upon that question the evidence was conflicting, but sufficient circumstantial evidence was given by the plaintiff to make it a question of fact for the jury to determiné in the first instance whether or not the defendant’s street commissioner, had more than five days’ actual notice of the alleged defect in the sidewalk prior to the time when the plaintiff received her injuries.
We think also that there is no substantial variance between the statements in the complaint and claim served and the proof. While such claim and complaint state that the plaintiff’s injuries were received by stepping upon a broken, rotten and decayed board in the sidewalk, and there is no direct proof that the board was rotten and decayed, yet the jury would have had the right to infer from the evidence that “ the walk was broken right down in,” that “ it. was broken right down to the ground” and that “it was a big hoi-' low spot that Went to the ground,” that such condition was caused by reason of its being rotten and decayed.
The order appealed from should be affirmed, with costs.
All concurred.
Order affirmed, with costs.